PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
MAXINE ANGELA CHONG, a/k/a D. M.                No. 01-4274
Chong, a/k/a Tanika Lambert, a/k/a
Maxine Chung, a/k/a Dawn Chong,
a/k/a Dawn Brown,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                          (CR-00-181-BR)

                      Argued: December 5, 2001

                       Decided: April 8, 2002

     Before WIDENER and WILLIAMS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed in part and vacated and remanded in part with instructions
by published opinion. Judge Widener wrote the opinion, in which
Judge Williams and Senior Judge Hamilton concurred.


                            COUNSEL

ARGUED: George Alan DuBois, Assistant Federal Public Defender,
Raleigh, North Carolina, for Appellant. Winnie Jordan Reaves, Assis-
2                      UNITED STATES v. CHONG
tant United States Attorney, Raleigh, North Carolina, for Appellee.
ON BRIEF: Thomas P. McNamara, Federal Public Defender,
Raleigh, North Carolina, for Appellant. John Stuart Bruce, United
States Attorney, Anne M. Hayes, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


                              OPINION

WIDENER, Circuit Judge:

   Defendant Maxine Chong appeals her convictions and sentence
resulting from her guilty plea to conspiracy with intent to distribute
at least 50 grams of cocaine base and possession with intent to distrib-
ute at least 50 grams of cocaine base. Miss Chong asserts that the dis-
trict court erred as a matter of law in enhancing her sentence under
USSG § 3C1.2 for reckless endangerment during flight based on the
relevant conduct standard in USSG § 1B1.3(a)(1)(B) that her co-
defendant’s reckless conduct was reasonably foreseeable. Addition-
ally, Miss Chong challenges the constitutionality of the federal drug
statutes, 21 U.S.C. §§ 841 and 846, in light of Apprendi v. New Jer-
sey, 530 U.S. 466 (2000).

                                   I.

   Maxine Chong was a passenger in a vehicle driven by her co-
defendant, Chesney Fairclough, when local police attempted to effect
a traffic stop on the vehicle. When officers activated the lights of the
police vehicle, Fairclough sped away, turning down a one-way street
and eventually stopping after the vehicle collided with a median. Fair-
clough then exited the vehicle and fled on foot, discarding 689 grams
of cocaine base as he ran. After Fairclough was apprehended, the
police returned to the vehicle and ordered Miss Chong and another
passenger, Vincent Lewis, out of the car.

   As Miss Chong exited the car, she placed an object in her pants and
also attempted to flee on foot, but was detained. Miss Chong was
arrested at the scene and a search revealed 51.8 grams of cocaine base
and $8530 in her possession. An additional 25.9 grams of cocaine
base were recovered from a door panel of the vehicle.
                       UNITED STATES v. CHONG                         3
    Miss Chong pleaded guilty to a two count indictment charging her
with conspiracy to possess with intent to distribute more than 50
grams of cocaine base in violation of 21 U.S.C. § 846 and possession
with intent to distribute more than 50 grams of cocaine base in viola-
tion of 21 U.S.C. § 841(a). The presentence report (PSR) credited
Miss Chong with responsibility for 1295 grams of cocaine base
including: 51.8 grams found in her possession, 689 grams discarded
by Fairclough, 25.9 grams found in the vehicle, 28.3 grams sold to a
confidential informant in an earlier transaction, and 500 grams repre-
senting the amount of cash seized from the co-conspirators deter-
mined to be the proceeds of drug transactions. Miss Chong’s offense
level was enhanced by two levels under USSG § 3C1.2 for reckless
endangerment during flight based on co-defendant Fairclough’s
attempt to flee police by driving the wrong way down a one-way
street and wrecking the car upon a median. Finally, Miss Chong bene-
fitted from a three level reduction in her offense level from an accep-
tance of responsibility adjustment.

   Miss Chong raised a number of objections to the PSR, including
an objection to the enhancement for reckless endangerment. The dis-
trict court, however, adopted the factual findings and guideline appli-
cation of the PSR and, based on a total offense level of 35, sentenced
Miss Chong to 235 months on each count to be served concurrently.

                                  II.

   We exercise jurisdiction over this appeal under 28 U.S.C. § 1291
and 18 U.S.C. § 3742(a). Although we give due deference to the dis-
trict court’s application of the Sentencing Guidelines to the facts,
when the question involves the legal interpretation of a guideline pro-
vision, our review is de novo. United States v. Daughtrey, 874 F.2d
213, 217 (4th Cir. 1989).

                                  III.

   A defendant’s sentence can be increased by two levels under USSG
§ 3C1.2 "if the defendant recklessly created a substantial risk of death
or serious bodily injury to another person in the course of fleeing
from a law enforcement officer." The district court increased Miss
Chong’s offense level by two levels under § 3C1.2 because the court
4                       UNITED STATES v. CHONG
accepted the findings of the PSR that it was reasonably foreseeable
to Miss Chong that her co-defendant might attempt to elude arrest. In
applying the enhancement for reckless endangerment during flight,
the district court relied on the language in § 1B1.3(a)(1)(B), which
defines relevant conduct in the case of a jointly undertaken criminal
activity as "all reasonably foreseeable acts and omissions of others in
furtherance of the jointly undertaken criminal activity that occurred
during the commission of the offense of conviction, in preparation for
that offense, or in the course of attempting to avoid detection or
responsibility for that offense."

   According to Application Note Five of § 3C1.2, which was not
considered by the district court, a fleeing defendant is "accountable
for his own conduct and for conduct that he aided or abetted, coun-
seled, commanded, induced, procured, or willfully caused." We must
consider this commentary, which interprets or explains a guideline, as
authoritative unless it violates the Constitution or a federal statute, or
is inconsistent with, or a plainly erroneous reading of, that guideline.
See Stinson v. United States, 508 U.S. 36, 38 (1993).

   According to the guidelines, the adjustments in Chapter Three,
such as the reckless endangerment enhancement of § 3C1.2, are to be
determined based upon the relevant conduct provisions of § 1B1.3
"unless otherwise specified." See USSG § 1B1.3(a). By stating that a
defendant is responsible for the conduct of others if he aided or abet-
ted, counseled, commanded, induced, procured, or willfully caused
that conduct, Application Note Five of § 3C1.2 limits the defendant’s
responsibility for the actions of another. This limitation thus delin-
eates the instances in which the relevant conduct provisions of
§ 1B1.3 apply. See United States v. Cook, 181 F.3d 1232, 1235-36
(11th Cir. 1999).

   We thus join the Eleventh, Tenth, and Ninth Circuits in reasoning
that "some form of direct or active participation which is consistent
with Application Note Five is necessary in order for § 3C1.2 to
apply." United States v. Cook, 181 F.3d 1232, 1235 (11th Cir. 1999);
see United States v. Conley, 131 F.3d 1387, 1390-91 (10th Cir. 1997)
("reasonable foreseeability of the reckless behavior at issue is not
enough by itself to support a § 3C1.2 enhancement"); United States
v. Lipsey, 62 F.3d 1134, 1136-37 (9th Cir. 1995) (rejecting § 3C1.2
                       UNITED STATES v. CHONG                         5
enhancement where district court relied solely on reasonable foreseea-
bility of high speed getaway and requiring more specific finding
under Application Note Five standard); see also United States v. Hall,
71 F.3d 569, 571-72 (6th Cir. 1995) (suggesting that reasonable fore-
seeability may not be enough for § 3C1.2 enhancement when defen-
dant was under control of co-defendant who drove getaway vehicle).
See also United States v. Harrison, 272 F.3d 220, 223 (4th Cir. 2001)
(applying an aided and abetted standard to a § 3C1.2 enhancement).

   The record in this case is incomplete as to whether Miss Chong’s
own conduct met the applicable standard set forth in Application Note
Five. Although the district court adopted the factual findings of the
presentence report, relevant details of the flight are not in the record
and we are unable to ascertain whether Miss Chong aided or abetted,
counseled, commanded, induced, procured, or willfully caused Fair-
clough’s reckless flight and thus would be subject to the two level
enhancement. Accordingly, we vacate Miss Chong’s sentence and
remand to the district court for resentencing based on a determination
of whether she aided or abetted, counseled, commanded, induced,
procured, or willfully caused her co-defendant to engage in conduct
that satisfies the reckless standard of § 3C1.2.

                                  IV.

   Miss Chong next challenges her convictions on the grounds that the
federal drug statutes are unconstitutional in light of the Apprendi rule
that any factor other than a prior conviction which increases defen-
dant’s sentence beyond the statutory maximum must be submitted to
the jury and proved beyond a reasonable doubt. See United States v.
Apprendi, 530 U.S. 466, 490 (2000). A panel of this court recently
"join[ed] the Fifth, Sixth, Seventh, and Tenth Circuits in holding that
§ 841 is not facially unconstitutional." United States v. McAllister,
272 F.3d 228, 232 (4th Cir. 2001). It is well settled that "a panel of
this court cannot overrule, explicitly or implicitly, the precedent set
by a prior panel of this court. Only the Supreme Court or this court
sitting en banc can do that." Mentavlos v. Anderson, 249 F.3d 301,
312 n.4 (4th Cir. 2001) (citing Bell v. Jarvis, 236 F.3d 149, 159 (4th
Cir. 2000) (en banc)). Accordingly, we affirm Miss Chong’s convic-
tions under the federal drug statutes.
6                     UNITED STATES v. CHONG
                                V.

   For the foregoing reasons, we affirm Miss Chong’s convictions;
however, we conclude that the district court erred in applying the
§ 3C1.2 enhancement without considering Application Note Five. We
therefore vacate Miss Chong’s sentence and remand for resentencing
in which the district court will consider that same Application Note
Five should it apply § 3C1.2.

                         AFFIRMED IN PART, VACATED AND
                    REMANDED IN PART WITH INSTRUCTIONS